            Case 1:19-cv-09734-DLC Document 27
                                            26 Filed 06/26/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


QYNASA DEVEAUX,                                              Case No. 19-cv-09734-DLC-SN

                                   Plaintiff,
                                                                STIPULATED
                     - against -                        CONFIDENTIALITY AGREEMENT
                                                          AND PROTECTIVE ORDER
SKECHERS USA, INC., BRANDON (LAST
NAME UNKNOWN), Individually, TROY (LAST
NAME UNKNOWN), Individually, and WILMER
(LAST NAME UNKNOWN), Individually,

                                   Defendants.



It is hereby Stipulated and Agreed as Follows:

       1.       With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as this Order expressly permits:


       2.       The Party or person producing or disclosing Discovery Material (“Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and in

good faith believes consists of:


               (a)     previously non-disclosed financial information (including without

                       limitation profitability reports or estimates, percentage fees, design fees,

                       royalty rates, minimum guarantee payments, sales reports, and sale

                       margins);
            Case 1:19-cv-09734-DLC Document 27
                                            26 Filed 06/26/20 Page 2 of 8



               (b)     previously non-disclosed material relating to ownership or control of any

                       non-public company;

               (c)     previously non-disclosed business plans, product-development information,

                       or marketing plans;

               (d)     commercial data, such as confidentiality or proprietary commercial or

                       business information;

               (e)     any information of a personal or intimate nature regarding any individual,

                       including, but not limited to, personal identifiers, financial information, tax

                       records, and employer personnel records;

               (f)     Medical and legal records, including medical files and reports: or

               (g)     any other category of information this Court subsequently affords

                       confidential status.

       3.       With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion

as “Confidential” by stamping or otherwise clearly marking as “Confidential” the protected portion

in a manner that will not interfere with legibility or audibility.


       4.       A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for Confidential information, in which case the reporter

will bind the transcript of the designated testimony in a separate volume and mark it as

“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages

and lines of the transcript that are to be designated “Confidential,” in which case all counsel



                                                   2
            Case 1:19-cv-09734-DLC Document 27
                                            26 Filed 06/26/20 Page 3 of 8



receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that person’s counsel.

During the 30-day period following a deposition, all Parties will treat the entire deposition

transcript as if it had been designated Confidential.


       5.       If at any time before the trial of this action a Producing Party realizes that it should

have designated as Confidential some portion(s) of Discovery Material that it previously produced

without limitation, the Producing Party may so designate such material by so apprising all prior

recipients in writing. Thereafter, this Court and all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential.


       6.       Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.


       7.       Where a Producing Party has designated Discovery Material as Confidential, other

persons subject to this Order may disclose such information only to the following persons:


               (a)      the Parties to this action, their insurers, and counsel to their insurers;

               (b)      counsel retained specifically for this action, including any paralegal,

                        clerical, or other assistant that such outside counsel employs and assigns to

                        this matter;

               (c)      outside vendors or service providers (such as copy-service providers and

                        document-management consultants) that counsel hire and assign to this

                        matter, provided such person has first executed a Non-Disclosure

                        Agreement in the form annexed as an Exhibit hereto;


                                                   3
            Case 1:19-cv-09734-DLC Document 27
                                            26 Filed 06/26/20 Page 4 of 8



               (d)     any mediator or arbitrator that the Parties engage in this matter or that this

                       Court appoints, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as an Exhibit hereto;

               (e)     as to any document, its author, its addressee, and any other person indicated

                       on the face of the document as having received a copy;

               (f)     any witness who counsel for a Party in good faith believes may be called to

                       testify at trial or deposition in this action;

               (g)     any person a Party retains to serve as an expert witness or otherwise provide

                       specialized advice to counsel in connection with this action, provided such

                       person has first executed a Non-Disclosure Agreement in the form annexed

                       as an Exhibit hereto;

               (h)     stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

               (i)     this Court, including any appellate court, its support personnel, and court

                       reporters.

       8.       Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 7(c), 7(d), or 7(g) above, counsel must provide a copy of this Order to such person,

who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto stating that

he or she has read this Order and agrees to be bound by its terms. Said counsel must retain each

signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either

before such person is permitted to testify (at deposition or trial) or at the conclusion of the case,

whichever comes first.




                                                   4
             Case 1:19-cv-09734-DLC Document 27
                                             26 Filed 06/26/20 Page 5 of 8



        9.       Any Party who objects to any designation of confidentiality may at any time before

the trial of this action serve upon counsel for the Producing Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court.


        10.      Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not for

any business, commercial, or competitive purpose or in any other litigation proceeding. Nothing

contained in this Order, however, will affect or restrict the rights of any Party with respect to its

own documents or information produced in this action.


        11.      Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory process,

or if required to produce by law or by any government agency having jurisdiction, provided that

such Party gives written notice to the Producing Party as soon as reasonably possible, and if

permitted by the time allowed under the request, at least 10 days before any disclosure. Upon

receiving such notice, the Producing Party will bear the burden to oppose compliance with the

subpoena, other compulsory process, or other legal notice if the Producing Party deems it

appropriate to do so.


        12.      Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.


        13.      Within 60 days of the final disposition of this action – including all appeals – all

recipients of Confidential Discovery Material must either return it – including all copies thereof –


                                                   5
           Case 1:19-cv-09734-DLC Document 27
                                           26 Filed 06/26/20 Page 6 of 8



to the Producing Party, or, upon permission of the Producing Party, destroy such material –

including all copies thereof. In either event, by the 60–day deadline, the recipient must certify its

return or destruction by submitting a written certification to the Producing Party that affirms that

it has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing

or capturing any of the Confidential Discovery Material. Notwithstanding this provision, the

attorneys that the Parties have specifically retained for this action may retain an archival copy of

all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential Discovery Material. Any such

archival copies that contain or constitute Confidential Discovery Material remain subject to this

Order.


         14.   This Order will survive the termination of the litigation and will continue to be

binding upon all persons to whom Confidential Discovery Material is produced or disclosed.


         15.   This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.


 So ordered.      6.26.2020.




                                                  6
Case 1:19-cv-09734-DLC Document 27
                                26 Filed 06/26/20 Page 7 of 8
          Case 1:19-cv-09734-DLC Document 27
                                          26 Filed 06/26/20 Page 8 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                   No. 18 Civ. 5463 (JPO)
                               Plaintiff,
                                                                         ECF CASE
                      - against -
                                                          NON-DISCLOSURE AGREEMENT

                               Defendants.



       I, __________________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.

                                               ____________________________________

                                               Name:


                                               ____________________________________

                                               Dated:




                                                  8
